DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (JP H08-307088).
Fujii discloses a radio wave absorber.  Concerning claim 1, Fujii discloses the radio wave absorber (FIG. 1) comprises a dielectric layer (element 2) having on one surface a resistive layer that is a tin oxide layer (element 1; para. 0041) and on the other surface, an electrically conductive layer (element 3; para. 0044-0046).  With respect to claim 2, since the resistive layer is comprised of the same material, the specific resistance would be met by the disclosure of Fujii.  Regarding claim 5, the resistive layer has a preferable sheet resistance of 297 to 457 Ω/sq (para. 0042).  Concerning claim 7, a protective layer is applied on the resistive layer (FIG. 4, element 9; para. 0042 and 0051).  
Regarding claims 8 and 9, the dielectric material is specifically recited to be polycarbonate, polyester, and the like (para. 0043).  Given that the present specification recites these materials as meeting the relative permittivity, the dielectric material of Fujii would meet the limitations as claimed.  With respect to claims 10 and 11, the electrically conductive layer is para. 0044).  Given that the present specification recites these materials as meeting the claimed sheet resistance, the sheet resistance of the materials disclosed by Fujii would meet the limitations.  Alternatively, it is noted that the endpoint is within the range and as such, is sufficiently specific to meet the limitations.  Concerning claim 12, Fujii discloses the radio wave absorber is applied to molded articles such as furniture (para. 0057; FIG. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP H08-307088) in view of Hudaya et al. (ECS Transactions).
Fujii discloses the above, including the laminate being at least partially transparent (para. 0005) but is silent to the tin oxide being doped.
Hudaya discloses that doping tin oxide with fluorine allows for control of transmittance and sheet resistance (p. 165).  As such, it would have been obvious to one of ordinary skill in the art to dope the tin oxide with at least fluorine, in order to achieve the desired balance between sheet resistance and transmittance.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP H08-307088) in view of Ishino et al. (JP H05-114813).
Fujii discloses the above but is silent to the claimed thickness for the resistive layer.
Ishino discloses a radio wave absorber having a similar structure, wherein the thickness of the metal film is from 0.1 microns or less (Examples).  The disclosure of 0.1 microns or less, when converted is 100 nm or less, which overlaps the claimed range.  Such as thickness allows for a structure to function as a radio wave absorber; as such, it would have been obvious to one of ordinary skill in the art to have the resistive layer have the thickness as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of copending Application No. 16/621066 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of pending claims are directed to an EM wave absorber having the claimed structure and the same materials having the same specific resistance, sheet resistance, permittivity, and thicknesses.  However, the pending claims of the ‘066 do not recite .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783